AO 450 (Rev. 5/85) Judgment in a Civil Case ⊗




            United States District Court
                                       EASTERN DISTRICT OF WISCONSIN

                                                           JUDGMENT IN A CIVIL CASE
ESTATE OF JERMAINE CLAYBROOKS,
et al.,
             Plaintiffs,

                         v.                                CASE NUMBER: -C-

JOHN SCHOTT, et al.,
             Defendants.




☐           Jury Verdict. This action came before the Court for a trial by jury. The issues
            have been tried and the jury has rendered its verdict.

☒           Decision by Court. This action came to trial or hearing before the Court. The
            issues have been tried or heard and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that defendant Krueger is DISMISSED from
this action and the plaintiffs shall take nothing from defendant Krueger.




            3/19/20                                        Stephen C. Dries
Date                                                       Clerk

                                                           s/J. Dreckmann
                                                           (By) Deputy Clerk




                  Case 2:19-cv-00160-LA Filed 03/19/20 Page 1 of 1 Document 39
